Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 44, 46-58 are pending in the current application.
2.	This application is a CON of 15/970,954 05/04/2018 PAT 10676457, which is a DIV of 15/288,605 10/07/2016 PAT 9994546, which is a CON of 14/620,884 02/12/2015 PAT 9493450, which claims benefit of 61/939,458 02/13/2014, and claims benefit of 62/061,258 10/08/2014.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claim 1, 44, 46-58 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,493,450. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the four compounds in the instant claim 1, 44 and 46 are in the patent claims 30-33 and embraced by the generic claims 1-29.  One could not practice the method of the instant claims without those compounds.  The methods of the instant claims are disclosed in the specification of the ‘450 patent, at column 36 lines 37 ff. The specific conditions are listed at column 37 line 3-14 (Claim 44), column 36 lines 62-64 (claim 46). Such a disclosure in the specification makes the method obvious over the compound claims; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. .
4.	Claim 1, 44, 46-58 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,994,546. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the first, third and fourth compounds in the instant claim 1, 44 and 46 are in the patent claims 1-12.  One could not practice the method of the instant claims without those compounds.  The methods of the instant claims are disclosed in the specification of the ‘546 patent, at column 36 lines 49 ff. The specific conditions are listed at column 37 line 14-24 (Claim 44), column 37 lines 5-7 (claim 46). Such a disclosure in the specification makes the method obvious over the compound claims; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

All claims were examined for patentability. The 15/970,954 application is not a proper divisional of the 15/288,605 application.
5.	Claim 1, 44, 47, 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,676,457 in view of Amente “The histone LSD1 demethylase in stemness and cancer transcription programs.” Biochimica et Biophysica Acta 1829 .

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 46, 55-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for treating β–globinopathies and herpes simplex, does not reasonably provide enablement for treating all viral diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 



Viral Diseases
The claim 46 is drawn to the treatment of “a viral disease.” Some viral diseases are Alphavirus infection, Amur virus, Andes virus, Asymmetric periflexural exanthem of childhood, Arthropod-borne viral fevers and viral haemorrhagic fevers‎, Argentine hemorrhagic fever, Astrovirus, Avian nephritis virus, Avian orthoreovirus, Avian Reovirus, B virus infection, Bas-Congo virus, Bat-borne virus, Blueberry shock virus, Borna disease, Bovine adenovirus, Bovine coronavirus, Bovine ephemeral fever, Bovine herpesvirus 4, Bovine parvovirus, Bovine virus diarrhea, Brazilian hemorrhagic fever, Bulbul coronavirus HKU11, Bwamba Fever, Boston exanthem disease, Bovine papular stomatitis, Bowenoid papulosis, Buffalopox, Butcher's wart, Carrizal virus, Cat flu, Catacamas virus, Chandipura virus, Channel catfish virus, Chicken anaemia virus, Choclo virus, Common cold, Cricket paralysis virus, Cytomegalovirus, Chikungunya fever, Condylomata acuminate, Congenital rubella syndrome, Cowpox, Cytomegalovirus-associated diseases, Derzsy's disease, Dobrava-Belgrade virus, Downie bodies, Dengue (Break-bone fever), Disseminated herpes zoster, Ebola,‎ El Moro Canyon virus, Elephant endotheliotropic herpesvirus, Enterovirus-associated diseases, Epstein–Barr virus-associated diseases, Farmyard pox, Feline leukemia virus, Fifth disease, Generalized vaccinia, Gianotti–Crosti syndrome (Infantile papular acrodermatitis, Papular acrodermatitis of childhood, Papulovesicular acrolocated syndrome) Giant condyloma acuminatum (Buschke–Löwenstein tumor, Giant condyloma of Buschke–Löwenstein tumor), Gou virus, Hand-foot-and-mouth disease, Hantavirus infections, Heck's disease (Focal epithelial hyperplasia), Hepatitis B, Hepatitis C, Herpangina, Herpes gladiatorum (Scrum pox), Herpes simplex, Herpes zoster oticus (Ramsay–Hunt syndrome), Herpetic keratoconjunctivitis, Herpetic sycosis, Herpetic whitlow, HIV infection, Human monkeypox, Human T-lymphotropic 
The claims are drawn to treating all known viral diseases.  The only information provided in the specification as to what the compounds do pharmacologically is on pg. 116-117 of the disclosure.  The assay is for inhibiting an enzyme LSD1. The specification discusses a single paper to Liang “Inhibition of the histone demethylase LSD1 blocks alpha-herpesvirus lytic replication and reactivation from latency.” Nat Med, 2009. 15(11): p. 1312-7.  This compound deals with herpesvirus and a specific mechanism particular to this virus. “The recruitment of HCF-1 complex during the initiation of infection emphasizes the mechanism by which these viruses escape the host cell–directed assembly of repressive chromatin.” According to Liang, “The results support pharmaceutical control of histone modifying enzymes as a strategy for controlling herpesvirus infections.” The mammalian transcriptional coactivator host cell factor-1 (HCF-1) functions in 
β -​Globinopathies (sickle-​cell anemia and β-​thalassemia)
β–Globinopathies are complex multifactorial diseases and include sickle cell disease and -thalassemia.  According to Kohne, “Hemoglobinopathies” Deutsches Ärzteblatt International | 2011; 108(31–32): 532–40, page 533,
The umbrella term “hemoglobinopathy” includes all genetic hemoglobin disorders. 

These are divided into two main groups as follows:

● Thalassemia syndromes
● Structural hemoglobin variants (abnormal hemoglobins).

Both are caused by mutations and/or deletions in the α- or β-globin genes. When gene defects cause Hb synthesis disorders, this gives rise to thalassemia. Hemoglobin structure in these cases is normal. When they cause changes in Hb structure, this gives rise to abnormal hemoglobin (5, 6, 11). There are also many mixed forms that combine features of both groups, e.g. β0/β+-thalassemias, HbSC disease and HbE α-thalassemias. The common features of the pathophysiology and various disease patterns are limited, and as a result so are the possibilities for summarizing them.

Few options for pharmacotherapy exist.  Chelation therapy is used for b-thlaessemia and  for sickle cell disease “Hydroxyurea is the only substance to date that can reduce the number and severity of
pain crises (in 70% to 75% of patients) and decrease the number of episodes of acute thoracic syndrome and mortality.”  According to Sankaran “Anemia: progress in molecular mechanisms and therapies.” Nature Medicine, 2015, 21(3), 221-230, page 225:
Targeting epigenetic enzymes. Rather than targeting transcription factors themselves, it may be more feasible to inhibit their associated enzymes that regulate gene expression by modifying histones and other nuclear proteins. The histone deacetylases (HDACs) are suggested to regulate HbF expression through the 51. Chemical and RNAi screens showed that inhibiting HDAC1 and HDAC2 induces HbF in primary human erythroblasts72. In addition, inhibitors of LSD1/KDM1A, a flavin-dependent monoamine oxidase that demethylates lysines 4 and 9 in histone H3, including the antidepressant tranylcypromine, were shown to induce HbF production in primary human cells and animal models73. However, other studies show that LSD1/KDM1A inhibition can also impair normal erythropoiesis, raising concerns about the viability of this therapeutic target61. 

Suzuki, M., Yamamoto, M. & Engel, J.D. “Fetal globin gene repressors as drug targets for molecular therapies to treat the b-globinopathies.” Mol. Cell. Biol. 2014, 34, 3560–3569 outlines a molecular basis to treat globinopathies by targeting LSD 1 which forms part of the tetrameric DRED complex core  along with TR2/TR4, DNMT1, and LSD1 (See Figure 2). According to page 3564, 
We recently showed that inhibition of LSD1 via use of either RNA interference or a small-molecule LSD1 inhibitor (the FDA-approved antidepressant tranylcypromine [TC], trade name Parnate, is a monoamine oxidase inhibitor [MAOI]) robustly induces fetal globin expression in human adult erythroid cells that can be derived in culture from mobilized circulating CD34+ progenitors (118, 119). Furthermore, the combinatorial application of TC and decitabine had synergistic effects on HbF induction in this cell culture model, achieving >50% HbF production in differentiated CD34+ cells ex vivo, while the combination of TC plus HU was much less effective (118). Since it was later shown that higher concentrations of TC inhibited erythroid differentiation (120) and as there exist a number of potentially dangerous drug-metabolite interactions with this compound (121, 122), TC is unlikely to represent a popular medication for treating the -globinopathies. Perhaps more-specific compounds that target LSD1 activity and that act at lower concentrations for longer periods of time in the bloodstream and have fewer side effects can be identified in the not-too-distant future.

Shi “Lysine-specific demethylase 1 is a therapeutic target for fetal hemoglobin induction” Nat. Med. 2013 19, 291–294 (cited on the IDS) is the pre-filing paper reference 118 cited in Suzuki and suggests that the LSD1 inhibitors might be useful in treating globinopathies.  In conclusion, “TCP [an LSD1 Inhibitor] may thus serve as a lead compound for developing a new HbF-inducing medication that is complementary to, or more favorable than, current medications.” At or around -globinopathies in contrast to all viral disease treatment.  
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.